            Case 5:14-cr-00195-KG Document 73 Filed 05/26/20 Page 1 of 5

                                                                                 FILED
                                                                       UNITED STATES DISTRICT COURT
                                                                             CRUCES, NEW MEXICO
                         IN THE UNITED STATES DISTRICT couRfAS

                            FOR THE DISTRICT OF NEW MEXICO
                                                                                  MAY 26 2020          �
                                                                         MITCHELL R. ELFERS
                                                                           CLERK OF COURT
UNITED STATES OF AMERICA,

       Plaintiff,
                                                                                  /.'�r-
V.                                                                   CR No. 14-195 KG


TERRY LYNN LITTLE II,

       Defendant.

                           MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant's Motion for Compassionate Release

(Doc. 72). Defendant seeks compassionate release pursuant to 18 U.S.C. § 3582 and the First Step

Act, Pub. L. No. 115-391, 132 Stat. 5194.        He alleges the COVID-19 pandemic poses an

unreasonable risk of harm in federal prison. Having carefully reviewed the record and applicable

law, the Court will deny the Motion without prejudice.

I. Background

       In 2013, police arrested Defendant after he allegedly threatened his mother with a shotgun.

(Doc. I) at 2. A grand jury indicted Defendant pursuant to 18 U.S.C. §§ 922(g)(l) and 924(a)(2)

for possessing a firea1m as a felon. (Doc. 12) at 1. According to the Indictment, his prior felonies

include: (a) criminal sexual penetration; (b) aggravated assault with a deadly weapon; (c)

aggravated battery causing great bodily harm; and (d) failure to register as a sex offender. Id.

Defendant pied guilty to the fireann charge on April 3, 2014. Id. at 8. The Court sentenced him

to 120 months imprisonment, followed by three years of supervised release. (Doc. 47) at 2. The

conditions of supervised release include sex-offender treatment, a psychosexual evaluation, and

limitations on pornography and contact with children. Id.         Defendant filed a direct appeal
Case 5:14-cr-00195-KG Document 73 Filed 05/26/20 Page 2 of 5
Case 5:14-cr-00195-KG Document 73 Filed 05/26/20 Page 3 of 5
Case 5:14-cr-00195-KG Document 73 Filed 05/26/20 Page 4 of 5
            Case 5:14-cr-00195-KG Document 73 Filed 05/26/20 Page 5 of 5



exhaustion of BOP remedies.       However, Defendant is warned that even if he qualifies for

compassionate release from a medical standpoint, the Court may still deny the Motion based on

other factors, including his risk to the community.

       IT IS ORDERED that the Motion for Compassionate Release (Doc. 72) is denied

without prejudice.




                                                5
